711 N.W.2d 32 (2006)
474 Mich. 1071
Melanie HOLLAND, Plaintiff-Appellee, and
Hon Chan, D.O. and Hon Chan, D.O., P.C., Plaintiffs-Appellees,
v.
PRONATIONAL INSURANCE COMPANY, Defendant-Appellant.
Docket No. 129918, COA No. 254975.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the October 6, 2005 *33 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.